Citation Nr: 1025026	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  08-24 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The Veteran had active military service from March 1994 to March 
1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that, despite the Veteran's own 
characterization of his disability, the scope of a claim includes 
any disability that may reasonably be encompassed by a Veteran's 
description of the claim, reported symptoms, and the other 
information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (per curiam).  It is not proper to adjudicate the varying 
diagnoses as separate claims; rather, VA must weigh and assess 
the nature of the current condition the Veteran suffers from when 
determining the breadth of the claim before VA.  Clemons at 6.  
As such, the Board finds that the Veteran's mental health 
disability claim is more properly characterized as a claim for 
service connection for an acquired psychiatric disability, rather 
than solely as a claim for service connection for a personality 
disorder.  Over the years, the Veteran has been diagnosed with 
several different psychiatric disabilities including a 
personality disorder, an adjustment disorder, and more recently, 
depression not otherwise specified (NOS), and anxiety NOS.  As 
will be explained below, the Board finds that it is necessary to 
remand the issue of entitlement to service connection for an 
acquired psychiatric disability for a VA examination to obtain 
medical opinion evidence on whether any current psychiatric 
disability is attributable to the Veteran's time on active duty.

Specifically, the record reflects an Axis I diagnosis of 
depression NOS and anxiety NOS, and an Axis II diagnosis of a 
personality disorder with antisocial and paranoid traits.  See 
April 2005 Psychiatric evaluation by P.H., D.O.  The Board notes 
that a September 1993 service entrance examination revealed a 
normal psychiatric evaluation, and in a Report of Medical History 
filled out by the Veteran at entrance, he reported that he had 
never experienced and did not then experience depression or 
excessive worry or nervous trouble of any sort.  The Veteran was 
ultimately administratively discharged due to psychiatric 
problems which included an Axis I diagnosis of polysubstance 
dependence and adjustment disorder with mixed disturbance of 
emotions and conduct, and an Axis II diagnosis of antisocial 
personality disorder, which was noted to be the primary 
diagnosis.  See December 1995 psychiatric evaluation by E.S., 
MAJ, MC.  Specifically, this December 1995 psychiatric evaluation 
noted that the Veteran was admitted to the Mental Health Division 
for evaluation of an administrative separation from the service.  
The evaluation by E.S., MAJ, MC, noted that the Veteran was 
admitted to the psychiatry service for further evaluation of his 
homicidal and suicidal ideation, explaining that he had thoughts 
of killing his wife and brother due to his wife's infidelity with 
his brother, and also had thoughts of killing other soldiers in 
his unit because they had treated him badly.  Despite the above 
Axis I and Axis II diagnoses, the examiner also stated that there 
was no evidence of any major psychiatric disorder except for the 
polysubstance abuse, and noted that the nature of the Veteran's 
threat was criminal and not psychiatric.

Despite the assessment by the mental health examiner, it should 
also be pointed out that a September 1994 neurology consultation 
showed that the Veteran had signs of depression.  It was noted 
that the Veteran had a depressed affect.

VA is required to obtain a medical opinion on the question of a 
possible relationship to military service if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  1) competent 
evidence of diagnosed disability or symptoms of disability, 
2) establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the claimed 
disability may be associated with the in-service event, injury, 
or disease, or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, given the standard of the regulation, the Board 
finds that a medical nexus opinion is required in order to 
fulfill the duty to assist.  See 38 C.F.R. § 3.159(c)(4); see 
also McLendon, supra.  Specifically, taking into consideration 
the Veteran's statement regarding experiencing psychiatric 
problems since his time in the military, in addition to the 1994 
in-service consultation noting that the Veteran showed signs of 
depression and presented with a depressed affect, when taken 
together, suggest that the Veteran's current acquired psychiatric 
disorder(s) (depression NOS and anxiety NOS) may be associated 
with military service.  Therefore, a remand is required because 
there is no medical opinion of record discussing the relationship 
between currently shown acquired psychiatric disability and the 
Veteran's time spent on active duty.

Turning to the Veteran's claims for service connection for 
hearing loss and tinnitus, the Board finds that an April 2007 
examiner's opinion is inadequate.  The examiner did not provide 
an explanation for her conclusion that she could not resolve the 
issue of the etiology of hearing loss or tinnitus without 
resorting to speculation.  She did not identify what additional 
evidentiary development might have led to a non-speculative 
opinion, or offer any other rationale for her inability to 
provide a nexus opinion; nor did she identify any further 
relevant information that should be obtained to facilitate a non-
speculative determination.  See Jones v. Shinseki, No. 07-3060 
(March 25, 2010).  In this regard, the Board notes that any 
medical opinion, including one that states that no conclusion can 
be reached without resorting to speculation, must be based on 
sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008), the Court found that a medical opinion which 
only contains data and conclusions, and is not supported by 
reasons or rationale is accorded no probative weight.  See also 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical 
examination report must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
connecting the two).  

In this case, the Board finds that because the April 2007 VA 
examiner did not explain her inability to provide a conclusion as 
to the medical probabilities that the Veteran's hearing loss or 
tinnitus was related to service, these issues must be remanded so 
that the examiner can provide the reason behind her inconclusive 
opinion.  In particular, the examiner should clearly identify 
precisely what facts could not be determined, including 
commenting on whether her inability to render a conclusive 
opinion was due to a lack of information that could only have 
been collected in service, or soon thereafter, and is missing, or 
that the time for obtaining the other information has passed.  
Any additional evidentiary development that the examiner believes 
would aid in arriving at an opinion should be undertaken.

Finally, the Board notes that although a June 2007 letter by 
R.S.K., M.D. stated that the Veteran had bilateral high frequency 
hearing loss, and that the levels were consistent with someone 
who was exposed to aircraft noise and gunfire, Dr. K. did not 
indicate whether he had examined the service treatment records 
which showed reduced hearing acuity at entrance; nor did he 
provide an explanation for his assessment that the Veteran's 
current hearing loss was "consistent" with someone who was 
exposed to aircraft noise and gunfire.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) 
should afford the Veteran opportunity to 
submit additional evidence, in particular any 
evidence relating to his hearing acuity 
during and shortly following active duty 
service.  (Currently, the first post-service 
audiological examination of record is April 
2007, over 10 years after discharge).  The 
Veteran should also be given opportunity to 
have R.S. K., M.D., supplement the record 
with an explanation of what records were 
reviewed and why Dr. K. arrived at the 
opinion set forth in June 2007.  Assistance 
should be provided to the Veteran in 
obtaining records from any source he 
identifies.

2.  After completing the development sought 
in paragraph 1, the Veteran should be 
afforded a VA audiological examination, 
conducted by an audiologist with appropriate 
expertise to provide a nexus opinion 
regarding the medical probability that the 
Veteran's hearing loss began during active 
military service or chronically worsened 
during active military service.  The 
audiologist should include an opinion as to 
whether it is at least as likely as not that 
the Veteran's hearing loss chronically 
worsened during military service, and also 
provide an opinion as to whether the 
Veteran's tinnitus is attributable to 
military service, taking into consideration 
his currently diagnosed tinnitus and hearing 
loss, the Veteran's statements describing in-
service noise exposure, his military 
occupational specialty as an infantryman, and 
the STRs which reflect reduced hearing acuity 
at entrance in September 1993 (at 6000 Hertz 
there was a 65 decibel reading in the right 
ear, and 30 decibel reading in the left).  
The examiner should explain his/her opinion 
in detail, pointing to evidence in the file 
and scientific principles that support the 
opinion.  If the examiner determines that 
she/he cannot provide an opinion on the 
issues at hand without resorting to 
speculation, the examiner should explain the 
inability to provide an opinion, identifying 
precisely what facts could not be determined.  
In particular, she/he should comment on 
whether the inability to provide an opinion 
is due to a lack of information that could 
only have been collected in service or soon 
thereafter, information which is missing, or 
that the time for obtaining the information 
has passed, or whether additional testing or 
information could be obtained that would lead 
to a conclusive opinion.  See Jones v. 
Shinseki, No. 07-3060 (March 25, 2010).  (The 
AOJ should ensure that any additional 
evidentiary development suggested by the 
examiner should be undertaken so that a 
definitive opinion can be obtained.)

3.  The Veteran should be scheduled for 
psychological testing and a VA psychiatric 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his appeal.  See 38 C.F.R. § 
3.655 (2009).)  Psychological testing should 
be conducted with a view toward determining 
all psychiatric diagnoses that the Veteran 
currently suffers from.  The AOJ should refer 
the claims file to a psychiatrist or 
psychologist, and the entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed by, 
the designated examiner.  The examiner should 
consider the entire record, including 
psychological test results, examine the 
Veteran, and identify all of the Veteran's 
psychiatric disorders in accordance with DSM-
IV.  For each diagnosed disorder, the 
examiner should provide an opinion, based on 
a review of the evidence of record, as to the 
medical probabilities that the Veteran has an 
acquired psychiatric disorder that is 
attributable to his active military service.  
The bases for each opinion should be 
explained in detail.

4.  After undertaking any other development 
deemed appropriate, re-adjudicate the claims 
of service connection for an acquired 
psychiatric disorder, hearing loss, and 
tinnitus.  If any benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental statement 
of the case (SSOC) and afford them an 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

